Citation Nr: 1141568	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-17 909	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee arthritis.

2.  Entitlement to an initial rating greater than 10 percent for left knee arthritis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a heart disability, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in April 2001.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for implantation of a permanent pacemaker, claimed as due to VA lack of proper care/negligence in providing surgical treatment in April 2001.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In December 2006, the Board denied the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a heart disability and for implantation of a permanent pacemaker, each claimed as due to VA lack of proper care/negligence in providing surgical treatment in April 2001 ("1151 claims").  The Board also remanded the Veteran's service connection claims for right knee arthritis and for left knee arthritis to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In June 2007, both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court").  The Court granted the Joint Motion later in June 2007, vacating and remanding the Board's December 2006 decision denying the Veteran's 1151 claims.  In November 2007, pursuant to the Joint Motion, the Board remanded the Veteran's appeal to the RO/AMC for additional development.

In August 2009, the RO granted the Veteran's claims of service connection for right knee arthritis and for left knee arthritis, assigning a 10 percent rating effective September 3, 2002, for each of the Veteran's knees.  The Veteran subsequently perfected a timely appeal for higher initial ratings for his service-connected right knee arthritis and left knee arthritis.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1959 to August 1962.

2.	On September 26, 2011, the Board was notified by the Veteran's attorney that the Veteran died in September 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


